El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
El presente es nn caso sobre indemnización procedente de la Corte de Distrito de Mayagüez. Cuatro días antes del *496señalado para la vista del recurso, la parte apelada solicitó la desestimación del mismo por medio de una moción ácom-pañada de varios documentos que no aparecía notificada a la parte contraria. La corte ordenó que se notificara debi-damente la moción y señaló para su vista el mismo día ya fijado para la del recurso en su fondo. La parte apelante impugnó la moción solicitando la desestimación del recurso por medio de otra moción escrita y acompañada también de varios documentos. En el día señalado se vieron la moción y el recurso, con la sola asistencia del representante legal de la parte apelada, y el caso quedó definitivamente sometido a.nuestra consideración y resolución.
La solicitud- de desestimación se basa en que la exposi-ción del caso que aparece en la transcripción fué presentada después de vencido el término de' ley y en que en la misma no se incluyeron las enmiendas propuestas por el apelado y aprobadas por el juez sentenciador.
En cuanto al primer extremo, parece desprenderse de los documentos acompañados a la moción de impugnación, que dicho apelante archivó su primera exposición' del caso den-tro de la prórroga del término legal que al efecto le conce-diera el juez sentenciador. En cuanto al segundo extremo, son más confusos los hechos. El apelante admite en su mo-ción de impugnación que presentó la exposición del caso, con entrega de copia a la parte contraria, el 19 de enero de 1914; que. en 6 de junio de 1914 la parte contraria propuso enmiendas; que en 11 de julio de 1914 el juez sentenciador le ordenó que presentara una nueva exposición del caso que contuviera una relación fiel y exacta de lo actuado en el mismo; que el 27 de julio de 1914 presentó la nuéva expo-sición y envió copia de ella a la parte contraria; que la parte contraria no le notificó que hubiera propuesto enmiendas a la nueva exposición y que dicha exposición fué aprobada el 28 de agosto, por el Juez Sepulveda que dictó la senten-cia y el 2 de septiembre por el Juez Hutchison que negó el nuevo juicio,' habiéndose .elevado una copia de ella certifi-*497cada por el Secretario a esta Corte Suprema, y entregado otra a la parte contraria.
Ahora bien, de una certificación expedida por el-Secre-tario de la Corte de Distrito de Mayagüez acompañada a la moción de desestimación, aparece que en los autos del pleito existe un escrito del demandante de fecha 12 de agosto de 1914 proponiendo enmiendas a la exposición del caso enmen-dada, algunas de las cuales fueron declaradas con lugar por el juez sentenciador.
Tenemos, pues, ante nosotros, un verdadero conflicto. Si se da crédito a la certificación del juez setenciador que apa-rece al pie de la exposición del caso que se elevó a esta Corte Suprema, -dicha exposición “es una expresión fiel y exacta de todos los procedimientos que tuvieron lugar ante mí en la vista en juicio oral y público del presente caso”; y si se da crédito a lo consignado por el secretario, faltan en la expo-sición" las enmiendas últimamente propuestas -por la parte apelada y aprobadas por el juez sentenciador. Esto demues-tra lo errado del procedimiento seguido por la parte apelada al solicitar,- por tal motivo, la desestimación del recurso. Antes que a esta córte, debió dicha parte haberse dirigido al juez sentenciador para que fuera él, que podía hacerlo con ver-dadero acierto, el que dirimiera el conflicto." En el caso de Flynn v. Cottle, 47 Cal., 526, se decidió que no obstante ha-berse archivado la exposición del caso en. la corte de apela-ción, tiene poder el juez que la aprobó para cancelar su cer-tificación puesta al pie de la misma, si se convence de que-su acción fué errónea o realizada inadvertidamente.
No habiendo seguido la parte apelada el procedimiento adecuado, declararemos sin lugar su moción de desestimación del recurso y seguiremos considerando la exposición obrante en los autos como eficaz en cuanto sea posible. Creemos oportuno hacer constar que hemos examinado las enmiendas a que se refiere la certificación acompañada a la moción dé desestimación y hemos concluido que no tienen gran impór-*498tancia para la decisión del recurso. En tal virtud, los inte-reses de la parte apelada no sufrirán perjuicio alguno.
• Expuesto lo que antecede, procederemos al estudio de la apelación en su fondo. Para ello comenzaremos por fijar las cuestiones de hecho y de derecho envueltas en el mismo. La demanda, la contestación, la contrademanda y la contes-tación a la contrademanda ocupan veinte páginas de la trans-cripción. Procuraremos extractar sus hechos esenciales en la forma más breve que nos sea posible. Siempre que nos refiramos a José Benet Colón y a Agustín Hernández Mena, los designaremos respectivamente como el apelado y el ape-lante.
En la demanda se alegan tres causas de acción. La pri-mera es por persecución maliciosa y se funda en que el ape-lante maliciosamente y sin causa probable para ello presentó ‘denuncia jurada contra el apelado ante el Fiscal del distrito ¿acusándole como autor de un delito de falsa representación ■e impostura, consistente en haber el apelado, a sabiendas, voluntaria e ilegalmente, simulada, falsa y fraudulentamente representado como abogado a un tal Avelino Martínez ante la Corte Municipal de Mayagüez sin que el citado Martínez le hubiera conferido su representación en dicho pleito; ha-biendo recomendado el Fiscal el archivo de la denuncia por no encontrar culpable al apelado. Por tal motivo el ape-lado alegó haber sufrido pérdidas en su clientela forense y notarial valoradas en $2,500; en sus relaciones sociales, valo-radas en $2,500; calculando su sufrimiento y agonía mental en $5,000. La segunda causa de acción es por libelo y se funda en el hecho de haber el apelante publicado la anterior denuncia maliciosamente y con intención de exponer al ape-lado al desprecio público y perjudicarle en sus negocios. Y' la tercera causa de acción es también por libelo infamatorio y se funda en el hecho de haber el apelante publicado o hecho publicar o intervenido en la publicación, en cierto periódico que se edita en Mayagüez, de cierta carta en que se imputa por el apelante falsamente al apelado la comisión de cier-*499tos techos deshonestos y criminales que se especifican con el objeto de desacreditarle ante el público. La demanda que está jurada y qne contiene todos los detalles necesarios en los documentos de su clase, termina suplicando que se dicte sentencia en contra del apelante por la suma de cuarenta y cinco mil pesos.
El apelante contestó negando general y específicamente todos los hechos esenciales de la demanda y presentó una contrademanda ejercitando dos causas de acción, la primera por persecución maliciosa, fundada en que el apelado pre-sentó denuncia ante la Corte Municipal de Mayagüez acu-sando al apelante y al márshal de dicha corte del delito de desacato, consistente en haber violado una orden de injunction e infringido la ley de 8 de marzo de 1906, habiendo sido absueltos los acusados; y la segunda por libelo infamatorio, fundada en la publicación en un periódico de Mayagüez de una carta dirigida por el apelado al apelante conteniendo conceptos injuriosos, que se especifican, para el apelante. En la demanda se solicita finalmente una sentencia favorable por cincuenta mil pesos.
El juicio se celebró el 22 de octubre de 1913, presentando ambas partes prueba documental y testifical, y se resolvió pol sentencia de 31 de octubre de 1913, por virtud de la cual se declaró con lugar la demanda y sin lugar la contrade-manda, condenándose al apelante a pagar al apelado la suma de dos mil dollars como indemnización de daños y perjuicios. En su relación del gaso y opinión, la corte sentenciadora, se expresa así:
“La corte, después de haber estudiado detenidamente la eviden-cia introducida y después de haber hecho un estudio cuidadoso de la ley y jurisprudencia aplicables a las cuestiones envueltas en este litigio, ha llegado a la conclusión de que se han probado satisfacto-riamente, todos y cada uno de los hechos esenciales y necesarios, ale-gados en la demanda para constituir las tres causas de acción que en la misma se ejercitan.
“Por otra parte, la corte llega a la conclusión,de que no se han. *500probado satisfactoriamente todos los becbos esenciales j necesarios, alegados en la contrademanda, para ejercitar las cansas de acción qne contra el demandante, en la misma ejercita el demandado.
“La corte bace constar, especialmente, que de la prueba practi-cada, ba quedado convencida, fuera de toda du'da razonable, de que el suelto que apareció en el periódico La Voz de la Patria el día 26 de diciembre de 1912, titulado ‘Sección Neutral,' ‘Dos Cartas,' fué publicado por el demandado Agustín Hernández Mena, o este de-mandado lo bizo publicar-o permitió que se publicara.”
El apelante presentó una moción de nuevo juicio que fué declarada sin lugar el 4 de diciembre de 1913. Solicitada reconsideración de dicba orden de 4 de diciembre, fué ne-gada la solicitud el '13 del mismo mes y año. Entonces el apelante recurrió para ante este Tribunal Supremo de las resoluciones de 4 y 13 de diciembre de 1913 y de la senten-cia, habiéndose celebrado la vista de dichos recursos el 11 de diciembre de 1914.
Estudiaremos primero las cuestiones relativas al nuevo juicio y luego las que se refieren a la sentencia.
Ambas' partes sostienen que el juez que decidió la soli-citud de nuevo juicio actuó sin jurisdicción. Basándose en ello, el apelado solicita que se desestime el recurso relativo al nuevo juicio. El apelante pide que esta corte adopte ,1a resolución que proceda en derecho.
El juez que dictó la séntencia en este caso fué trasladado a otro distrito y otro juez fué nombrado en su lugar. Des-pués del cambio, se presentó la solicitud de nuevo juicio en la corte sentenciadora y el nuevo juez nombrado la cori&ideró y resolvió. ¿Tenía jurisdicción para hacerlo? Es la cues-tión que debemos resolver:
El artículo 220 del Código de Enjuiciamiento Civil esen-cialmente igual al 656 del.de. California y a la sección 3523-de los Códigos de Idaho, es como sigue:-
“Un nuevo juicio es la revisión de una cuestión de becbo ante la corte o árbitro que celebró el anterior en que se suscitó aquélla y pronunció sentencia.”
*501Con arreglo a la letra de dicto precepto legal, nos parece enteramente claro que la corte que,decide el pleito es la que tiene jurisdicción para conocer de la solicitud de nuevo jui-cio, aunque el juez que la presida cuando dicta solicitud se presente no sea el mismo que dictara la sentencia.
En el caso de Jones v. Sanders, 103 Cal., 678, la Corte Su-prema de dicto Estado invocó la regla de que en mociones para nuevo juicio es el deber de la corte sentenciadora exa-minar la evidencia, aun cuando sea contradictoria, y si no está satisfecta con las conclusiones a que antes llegara, debe conceder un nuevo juicio, y entonces dijo: “Y la regla es la misma si la moción se oye por el juez que juzgó el caso o por algún otro juez cuyo solo conocimiento de los techos es obtenido por los autos. Macy v. Dávila, 48 Cal., 646; Bauder v. Tyrrel, 59 Cal., 99; Blum v. Sunol, 63 Cal., 341; Wilson v. California C. R. R. Co., 94 Cal., 166.
Parece que la alegación de las partes relativa a la falta de jurisdicción de que se trata, se funda en el artículo 226 de nuestro Código de Enjuiciamiento Civil, que dice así:
“La vista de la'moción para un nuevo juicio podrá celebrarse ante el juez que conoció del juicio anterior, en sala de justicia o fuera de ella, en cualquier distrito de la isla.”'
En el Código de Enjuiciamiento Civil de California no aparece dicto precepto legal, pero sí en el de Idato, sección 3530 de los códigos de dicto Estado. Hemos consultado la jurisprudencia de la Corte Suprema de Idato y no temos encontrado ninguna decisión interpretando el precepto.
A nuestro juicio la sección 226 debe interpretarse en armo-nía con la 220. La regla de que sea la corte sentenciadora. la que 'conozca de la solicitud de nuevo juicio, subsiste, y el efecto de la sección 226 es el de' prescribir expresamente que el juez de dicta corte sentenciadora puede celebrar la vista de la misma, bien en sala de justicia o ya fuera de ella, tallán-dose en su distrito o en cualquier otro de la isla. , En tal vir-*502tud la jurisdicción del juez que decidió la moción de nuevo juicio en este caso, es evidente.
"Veamos aliora si la moción considerada en sus méritos, fué o nó propiamente declarada sin lugar.
La solicitud se basó en el descubrimiento de nuevas prue-bas sobre cierto extremo relativo a la tercera causa de acción alegada en la demanda, a saber: la publicación de la carta libelosa. Como bemos visto, el juez sentenciador concluyó que se babía demostrado que el apelante babía becbo publi-car o permitido que se publicara la carta en cuestión. La nueva prueba que se decía descubierta tendía a probar que a Antonio Olivencia le fueron entregadas copias de dos car-tas, una de ellas la libelosa, por una persona desconocida, y que como mera cuestión de información, las llevó a publi-car a un periódico de la ciudad de Mayagüez y que en efecto se publicaron. El juez que negó la moción, entendió que la prueba que se decía- descubierta después de celebrada la vista no era suficiente para variar la conclusión a que llegara el juez sentenciador tras un detenido estudio de todas las cir-cunstancias concurrentes, y, a nuestro juicio, no se lia demos-trado que al actuar así abusara de su poder discrecional, único caso en que podríamos revocar su decisión.
Aun aceptando la verdad de la declaración de Olivencia, su narración no es necesariamente opuesta a la conclusión de que el apelante permitió que se publicara la carta, ya que la persona desconocida que la entregó a Olivencia pudo ser enviada por el apelante.
Por virtud de todo lo expuesto, procede la confirmación de las resoluciones apeladas de 4 y 13 de diciembre de 1913.
Examinemos abora la apelación de la sentencia.
Sostiene el apelante que la corte erró al declarar con lugar la primera y la segunda causas de acción de la demanda, porque el apelado no probó los diferentes elementos que inte-gran las acciones por persecución maliciosa.
En primer lugar diremos que sólo la primera causa de acción es por persecución maliciosa. La segunda es por libelo. *503Hecha esta aclaración, veamos cuáles son esos elementos que integran las acciones por persecución maliciosa, y si se ha demostrado o nó que tales elementos existen en. este caso. La ley que regula la materia fué expuesta en Parés v. Ruiz, 19 D. P. R., 342, 346, así;
“En las acciones por persecución maliciosa, cuatro son los elementos esenciales que deben alegarse y probarse, a saber: 1. Qué el demandante ha .sido denunciado por el demandado. 2. Que la causa terminó de modo favorable para el demandante. 3. Que fué seguida maliciosamente y sin que existiera' causa probable. 4. Que el demandante sufrió daños y perjuicios como consecuencia de ello. Field on Damages, artículo 686, pág. 544; 26 Cyc., 8; Breneman. v. West, 21 Tex. Civ. App., 19; 50 S. W. Rep., 471; Collins v. Campbell, 18 R. I., 738; 31 Atl. Rep., 832.”
La existencia del primero y del segundo de los elementos; esenciales necesarios en este caso, no cabe ni siquiera discu-tirla. La prueba demuestra que el apelado fué denunciado-directamente-, bajo juramento, por el apelante, ante el Fiscal del distrito, imputándole la comisión de un delito público ;• y que el Fiscal practicó la investigación correspondiente, y finalmente solicitó el archivo de la misma por no encontrar culpable al denunciado.
También se probó a nuestro juicio la existencia del ter-cero de los elementos esenciales. Los hechos ocurrieron del siguiente modo. En la Corte Municipal de Mayagüez se tra-mitó un pleito civil seguido entre el apelante y Avelino Mar-tínez Mercado, sobre cobro de dinero. Avelino Martínez Mercado estuvo .representado en los comienzos del pleito por el abogado Juan Quintero. Luego éste, según su propia decla-ración en el acto de la vista, llevó a Martínez al bufete del apelado a fin de que el apelado continuara como su abogado en el pleito. ’ El apelado declaró en el acto de la vista que se hizo cargo en efecto de la representación. Poco tiempo después y antes de que se dictara sentencia, murió Martínez. Entonces un hermano suyo llamado Manuel habló con el ape-lado para que continuara gestionando el asunto y el apelado *504convino, en .ello. Manuel Martínez conferenció también con el apelante a quien manifestó que el abogado encargado del pleito no era Quintero sino el apelado. Así las cosas y no obstante la muerte del Martínez y de no haber sido sustituido por su sucesión en el pleito, se dictó sentencia en contra suya en la corte municipal. Entonces el apelado recurrió para ante la corte de distrito como abogado de Avelino Martínez, explicando que lo hizo así porque si bien tenía la represen-tación de algunos de los que componían su sucesión, no se la habían conferido todos. El término para apelar no podía perderse.
No obstante haber ocurrido así los hechos, el apelante consignó en su denuncia jurada dirigida al Fiscal que “dicho José Benet, a sabiendas, voluntaria e ilegalmente, simulada, falsa y fraudulentamente, asumió la representación como abo-gado del demandado Avelino Martínez Mercado, que había muerto con anterioridad, y bajo tal carácter usurpado, auto-rizó con su firma en representación del demandado Avelino Martínez .Mercado, presentó y entregó al secretario * * # un escrito apelando de la sentencia * * * con el deli-berado propósito criminal de defraudar al demandante Agus-tín Hernández Mena.”
A nuestro juicio basta leer los hechos que anteceden para concluir sin esfuerzo alguno que el apelante imputó al ape-lado un delito de falsa representación sin causa probable para ello, y que al actuar así, lo hizo maliciosamente.
Veamos si existió el cuarto y último de los elementos esen-ciales.
Dice Cyc., en sú tratado sobre persecución maliciosa, refi-riéndose a los elementos constitutivos de los daños compen-satorios: “La parte perjudicada tiene derecho a obtener una indemnización adecuada que comprenda todos los elementos del daño inferido. Dichos elementos de daño incluyen pér-dida de tiempo, peligro de la vida o de la libertad, injurias al renombre, reputación, carácter y salud, sufrimientos men-tales, desprestigio general en. el crédito social y mercantil, *505pérdida efectiva en la propiedad, interés y crédito, decre-cimiento en la capacidad para ganar dinero, y todas las pér-didas sufridas en los negocios. Tales daños deben ser el resultado directo, natural y próximo del primitivo caso.” 26 Cyc., 61.
Las tres causas de acción ejercitadas en la demanda están tan íntimamente enlazadas, que revelan una combinación com-pleta. Primero la denuncia, luego la publicación de esa de-nuncia y por último el uso del periódico para dar a conocer al público en general los hechos denunciados y otros más, todos tendentes a destruir la reputación del apelado. Esto hace difícil distinguir cuál parte de la prueba practicada ■con referencia a los daños sufridos por el apelado, se aplica a cada una de las causas de acción. De ahí sin duda que la corte sentenciadora al determinar la suma que el apelante debía pagar al apelado, fijara una sola cantidad en globo.
Limitándonos en esta primera causa de acción a la decla-ración prestada por el apelado en el acto de la vista que ocupa muchas páginas de la transcripción, diremos que ella explica de una manera completa y persuasiva los trastornos que en su familia, en su bufete y en sus relaciones sociales le oca-cionaron los actos del apelante y el intenso sufrimiento moral que soportó a consecuencia de ellos.
El juez fijó por toda indemnización la suma de dos mil pesos, y prescindiendo de las demás causas de acción ejer-citadas y considerando que dicha suma se hubiera fijado sola-mente para compensar los trastornos y sufrimientos a que nos hemos referido, aun así, no nos parecería despropor-cionada.
Muy poco diremos con respecto a la segunda causa de acción. El apelante la discute en su alegato conjuntamente con la primera y nada especialmente suscita en cuanto a ella. La publicación de la denuncia fué evidente y evidente tam-bién que constituía una imputación escrita de un cargo con-trario a la buena reputación de un abogado, siendo, por tanto, accionable per se. 25 Cyc., 333 y casos citados.
*506Sostiene el apelante que la corte sentenciadora erró al declarar con lngar la tercera cansa de acción “porque el demandante no lia probado en forma alguna legal,, que el demandado publicó, .bizo publicar o permitió se publicara el ártículo titulado ‘Sección Neutral,’ ‘Dos Cartas,’ el 27 de diciembre de 1912, en el periódico La Vos de la Patria que se edita en Mayagüez, o sea, la carta que aparece dirigida a José Benet y firmada Agustín Hernández.”
A lo anterior, que liemos copiado textualmente del ale-gato del apelante, se limita la impugnación de la sentencia en cuanto por ella se declaró con lugar la tercera causa de acción. No se discute el carácter libeloso de las imputacio-nes beclias en la carta en cuestión al apelado. Nada se dice con respecto a los daños y perjuicios sufridos por el mismo. Sólo se-sostiene que no se probó que la carta fuera publicada por el apelante y en tal virtud que el apelante'no es respon-sable de tal acto.
En la demanda se transcriben seis párrafos de la carta publicada en el periódico La Vos de la Patria y que aparece dirigida por el apelante al apelado, sosteniéndose que por virtud de ellos se imputó al apelado: (a), ser un vil calum-niador; (b), haber asumido ilegal falsa y fraudulentamente la representación de un cliente; (c), ser infiel a los clientes que no le compensaban sus servicios profesionales; (d), ha-ber cometido el delito de perjurio y engañado a la Corte de Distrito de Mayagüez; (e), haber falsificado pruebas, y (/), haber engañado a clientes, haciéndoles creer que habían per-dido pleitos ganados, para adquirir sus derechos a muy bajo precio en perjuicio de ellos.
En cuanto a los daños y perjuicios, el apelado alegó espe-cíficamente en su demanda que los había sufrido y en el acto de la vista presentó prueba sobre ellos. Además de su pro-pia declaración a la que nos referimos al examinar la primera causa de acción, presentó el apelado la de José A. Menéndez, quien manifestó que la lectura de la carta en el periódico le *507produjo una impresión desfavorable al apelado y trató de retirarle un asunto que tenía en sus manos.
Expuesto lo que antecede, yeamos si la prueba es o nó suficiente para relacionar al apelante con la publicación de la carta libelosa. No bay prueba directa de que el apelante llevara personalmente al periódico la carta. El apelado diri-gió al apelante cierta carta a la que nos referiremos al anali-zar la contrademanda, tendiendo a demostrar la prueba que el apelante contestó. ¿Se limitó el apelante a contestar y a enviar la carta a su privado destino, o la lanzó a los vientos. de la publicidad? Tal es la cuestión decisiva en este caso.
El apelado declaró bajo juramento que no envió la carta al periódico. En la misma forma declaró el apelante. El juez • sentenciador creyó al apelado y no al apelante y éste no nos ba demostrado que al actuar así el juez lo hiciera mo-vido por sentimientos opuestos a la recta administración de la justicia.
Al contrario, todas las circunstancias concurrentes tien-den a demostrar la corrección de la conclusión del juez. El apelante no sólo niega baber intervenido en la publicación de la carta, sino que va más lejos: niega en su declaración jurada en el acto de la vista, que sea su autor. T cuando se le preguntó con respecto a lo que bizo al ver publicada en un periódico una carta de tal naturaleza que ostentaba su firma, contestó que nada bizo, que creyó que aquello se debía a un ardid del apelado.
Hubo prueba tendente a demostrar que el' periódico en que se publicó la carta era hostil al apelado. Llamado su editor a declarar, dijo que no podía afirmar quién había lle-vado a la redacción la carta y que eso no obstante ordenó su publicación. Su declaración es aparentemente invero-símil.
La publicación perjudicaba claramente al apelado y en cambio estaba en perfecta armonía con la actitud adop-tada por el apelante para con el apelado. Alguien tuvo nece-sariamente que ser el autor de la carta y de su publicación, y *508analizados y pesados todos los indicios, la balanza se inclina indicando al apelante como antor. Y así lo resolvió la corte sentenciadora, con razón a nuestro juicio.
En tal virtud, procede la confirmación de la sentencia ape-lada en cuanto por ella se declaró la demanda con lugar.
Examinemos, por último, las cuestiones relativas a la con-trademanda del apelante.
La primera causa de acción ejercitada carece de funda-mento. Se demostró en el acto de la vista que el apelante fué en efecto denunciado por el apelado como autor de un delito de desacato y que fué absuelto por la corte, pero se demostró también que el apelado tuvo una buena cansa para actuar. Nos limitaremos a narrar concisamente los hechos. En la Corte Municipal de Mayagüez se siguió un pleito sobre tercería entre Francisco Arán y el apelante, siendo abogado de Arán el apelado. En dicho pleito se dictó una orden de injunction a fin de que el demandado, — el apelante,— no em-bargara determinada propiedad, con motivo de la ejecución de cierta sentencia que había obtenido a su favor. Luego se dictó sentencia declarando que la dicha propiedad correspon-día al tercerista Arán y convirtiendo en perpetuo el injunction preliminar. Apelada la sentencia y pendiente el recurso, el apelante trató de ejecutar de nuevo la sentencia que se había dictado a su favor, embargando la propiedad que se le había ordenado no embargar por medio del injunction.
Y también carece de fundamento, a nuestro juicio, la se-gunda y última causa de acción ejercitada. Fué por libelo y se basó en la. publicación de la carta que el apelado dirigió al apelante y que dió motivo a la contestación del apelante base de la tercera causa de acción ejercitada en la demanda.
Analizada dicha carta se concluye que a menos que se "pudieran comprobar ciertas imputaciones que el apelado hace en ella al apelante, tales imputaciones podrían servir de fun-damento para una acción por libelo infamatorio. Mas como el apelado probó en el acto de la vista que envió dicha carta bajo sobre cerrado y sellado en una forma enteramente pri-*509vada al apelante, y qne no publicó la carta en modo algnno, es necesario conclnir qne falta ese elemento esencial para la existencia del libelo.
. Además el apelante no demostró qne recibiera daño material algnno y en cnanto al sufrimiento moral qne pudiera baber sufrido, escúchense sns propias palabras, tomadas de sn declaración jurada prestada en el acto de la vista:
* * # “las manifestaciones qne me Rizo el Señor Benet en su carta, no me hicieron impresión ninguna; a mí no me impresiona nada-; soy viejo en la materia ya.”
Por virtud de todo lo expuesto, procede, 1°., declarar sin lugar la moción de desestimación del apelado, y 2°., declarar sin lugar los recursos interpuestos y en su consecuencia con-firmar las resoluciones denegatorias de nuevo juicio y 1a. sentencia apelada.

Desestimada la moción y confirmada la sen-tencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison po intervino en la reso-lución de este caso.